In the Supreme Court of Georgia



                                    Decided: May 3, 2021


                  S21A0010. BOOTH v. THE STATE.


      ELLINGTON, Justice.

      A Jackson County jury found Tina Marie Booth guilty of felony

murder and neglect to an elder person in connection with the death

of Linda Cowart. 1 On appeal, Booth contends that the trial court

erred (1) by not declaring a mistrial after the jury returned mutually

exclusive verdicts, and (2) by recalling the jury for deliberations

after the jury was discharged. For the following reasons, we affirm.



      1 Cowart died on March 15, 2017. A Jackson County grand jury indicted
Booth for felony murder (Count 1), neglect to an elder person (Count 2),
involuntary manslaughter (Count 3), and reckless conduct (Count 4). Booth
was tried in September 2019. The jury ultimately found Booth guilty of felony
murder (Count 1) and neglect to an elder person (Count 2) and not guilty of
Counts 3 and 4. The trial court sentenced Booth to life imprisonment on the
felony murder count. The neglect to an elder person count merged with the
felony murder count. Booth filed a timely motion for new trial on September
13, 2019, which the trial court denied on June 24, 2020. Booth filed a timely
notice of appeal, and the case was docketed to the term of this Court beginning
in December 2020 and submitted for decision on the briefs.
     The evidence at trial showed that Booth took custody of her

elderly mother, Cowart, after Cowart was discharged from the

hospital in October 2016. Booth cared for Cowart in Booth’s home

with the assistance of a registered nurse until early December.

Cowart was in Booth’s unsupervised care from early December until

March 15, 2017, when paramedics entered Booth’s home in response

to a report that Cowart was unconscious. Cowart was suffering from

pressure-induced ulcers that were so severe that her bones were

exposed. The paramedics took Cowart, who was then 74 years old,

to the hospital, where she died from complications caused by the

ulcers.

     A Jackson County grand jury indicted Booth for four crimes in

connection with Cowart’s death: felony murder for causing Cowart’s

death while in the commission of the felony of neglect to an elder

person; neglect to an elder person2 by willfully depriving Cowart of


     2OCGA § 16-5-101 (a) provides:
     A guardian or other person supervising the welfare of or having
     immediate charge, control, or custody of a disabled adult, elder
     person, or resident commits the offense of neglect to a disabled

                                    2
healthcare while she was supervising Cowart, a person over 65 years

of age; involuntary manslaughter in that she caused Cowart’s death

while in the commission of the unlawful act of reckless conduct; and

reckless conduct 3 in that she disregarded a substantial risk that her

failure to seek medical aid for Cowart’s ulcers would endanger

Cowart’s safety. At trial, following the presentation of evidence and

deliberations, the jury initially found Booth guilty of all four counts.

     The jury’s initial verdicts were reviewed by the trial judge with

counsel and published in open court. The trial court then told the

jurors “that concludes your jury service,” that he would shortly have

them step back into the jury room, and that he would “come back




     adult, elder person, or resident when the person willfully deprives
     a disabled adult, elder person, or resident of health care, shelter,
     or necessary sustenance to the extent that the health or well-being
     of such person is jeopardized.
     3 OCGA § 16-5-60 (b) provides:

     A person who causes bodily harm to or endangers the bodily safety
     of another person by consciously disregarding a substantial and
     unjustifiable risk that his act or omission will cause harm or
     endanger the safety of the other person and the disregard
     constitutes a gross deviation from the standard of care which a
     reasonable person would exercise in the situation is guilty of a
     misdemeanor.

                                      3
there briefly and then you’ll be dismissed, free to go.” The jurors

were subsequently polled at the request of defense counsel, after

which the judge told the jurors that they were “dismiss[ed] to the

jury room,” with the option to come back to the courtroom for

sentencing if they wished. The judge added that, “[i]f you don’t want

to stay for sentencing you certainly don’t have to. But if you’ll go

ahead and retire to the jury room.”

     After the jury retired, defense counsel objected that the

verdicts were mutually exclusive. The judge called a recess to

research the issue, telling counsel he would go to the jury room to

let the jurors know that there would be a delay before sentencing

and, “If they want to wait, I’ll let them wait. If they want to go, I’ll

let them go.” Less than an hour later, the court called the jurors,

none of whom had left the courthouse, back to the courtroom and

told them that they were not released from jury service and that

they should return to the jury room after picking up lunch. Booth

moved for a mistrial, which the trial court denied.

     The trial court subsequently told the jurors that their initial

                                   4
verdicts were mutually exclusive and that he was vacating those

verdicts. Over defense counsel’s objection, the court charged the jury

that they could not enter guilty verdicts on both felony murder and

involuntary manslaughter and could not enter guilty verdicts on

both neglect of an elder person and reckless conduct. The court gave

the jury another verdict form and sent the jurors out of the

courtroom to deliberate. The jury returned final verdicts finding

Booth guilty of felony murder and neglect to an elderly person and

not guilty of involuntary manslaughter and reckless conduct.

     1. Booth contends the trial court erred in denying her motion

for a mistrial because the jury initially returned mutually exclusive

verdicts, citing State v. Owens, 296 Ga. 205 (766 SE2d 66) (2014). In

that case, we held that the jury’s verdicts of guilty on the counts of

felony murder and involuntary manslaughter were mutually

exclusive because the felony murder count required the jury to find

criminal intent for the underlying felony while the involuntary

manslaughter count gave the jury the option of choosing the

underlying predicate of reckless conduct, which requires criminal

                                  5
negligence. See id. at 210-211 (3) (citing Jackson v. State, 276 Ga.

408, 411-412 (577 SE2d 570) (2003)). Since our decision in Owens,

however, we have reconsidered and rejected the proposition that a

finding of an intentional infliction of injury precludes the element of

criminal negligence in reckless conduct and, therefore, have

concluded that convictions for both an offense requiring criminal

intent and an offense requiring a lesser mens rea, based on the same

act against the same victim, are not mutually exclusive. See State v.

Springer, 297 Ga. 376, 381 (1) (774 SE2d 106) (2015).

     “The term ‘mutually exclusive’ generally applies to two guilty

verdicts . . . where it is both legally and logically impossible to

convict on both counts[.]” McElrath v. State, 308 Ga. 104, 110 (2) (b)

(839 SE2d 573) (2020) (citation, punctuation, and emphasis

omitted). As we explained in Springer, “multiple guilty verdicts for

the same conduct that are based on varying levels of mens rea are

not mutually exclusive.” Springer, 297 Ga. at 381 (1). Where the

essential distinction between two crimes is the level of mental

culpability, “[s]uch distinction does not mean that findings of guilt

                                  6
as to both offenses are irreconcilable or that if the State proves the

greater mens rea, a jury would not be authorized to convict of the

lesser included crime based on the finding of the greater.” Id. at 381-

382 (1). Booth cannot rely on Owens to show otherwise because

Springer necessarily overruled Owens. See Springer, 297 Ga. at 383

(2) (overruling Jackson, 276 Ga. 408, “and its progeny”).

     Here, the conduct underlying the charges against Booth was

her failure to provide healthcare for Cowart: intentionally by

willfully depriving Booth of healthcare in the count of neglect to an

elder person, which served as the felony underlying the count of

felony murder, and negligently by disregarding a substantial and

unjustifiable risk and grossly deviating from the standard of care in

the count of reckless conduct, which served as the unlawful act

underlying the charge of involuntary manslaughter. Because the

crimes as charged could be accomplished by the same conduct, but

reflect mens rea of varying levels, the verdicts returned by the jury

finding Booth guilty of all four counts are not mutually exclusive.

See Gomez v. State, 301 Ga. 445, 468 (13) (801 SE2d 847) (2017);

                                  7
Springer, 297 Ga. at 381 (1). It follows that Booth’s claim of error is

without   merit,   notwithstanding     the   trial   court’s   incorrect

determination at trial that the verdicts were mutually exclusive.

And after those initial verdicts were vacated, the jury’s final verdicts

plainly were not mutually exclusive.

     2. Booth also contends that the trial court erred by recalling

the jury for deliberations after the jury had been discharged. The

premise of this claim of error is that the jury had initially returned

mutually exclusive verdicts. In such an instance, the trial court may

refuse to accept the verdicts and send the jury back to continue its

deliberations. See Dumas v. State, 266 Ga. 797, 800 (2) (471 SE2d

508) (1996). Booth argues that the trial court could not send the jury

back to continue its deliberations in this case, however, because the

initial verdicts became final under OCGA § 17-9-40 once the jury

had been discharged.

     The jury was not precluded from deliberating a second time by

OCGA § 17-9-40, which provides in applicable part that “after [a

verdict] has been received, recorded, and the jury dispersed, it may

                                   8
not be amended in matter of substance, either by what the jurors

say they intended to find or otherwise.” (Emphasis supplied.). The

record shows that after being told that they were “dismiss[ed] to the

jury room,” and before being recalled to the courtroom, none of them

left the courthouse. The jury remained together as a whole and did

not separate before being asked to deliberate further. See Benton v.

Wesley Machinery, 191 Ga. App. 334, 335 (1) (381 SE2d 577) (1989)

(although the jury had been dismissed after returning its first

verdict, it had not yet been dispersed, and the trial court did not err

in allowing the jury to retire for further deliberations). Compare

Wells v. State, 116 Ga. 87, 89 (42 SE 390) (1902) (verdict could not

be amended because “when the verdict was agreed on and the jury

dispersed the trial was, in effect, at an end”); Smith v. State, 59 Ga.

513, 514 (1877) (trial was at “an end when the jury made a verdict

and separated”). Accordingly, the trial court was not precluded by

OCGA § 17-9-40 from recalling the jury to deliberate further.

     The trial court properly should have allowed the initial verdicts

to stand because they were not actually mutually exclusive, as we

                                  9
explained in Division 1, supra. Booth, however, cannot show she was

harmed by the trial court’s decision to vacate those verdicts and

require the jury to deliberate a second time, given that the jury

found her guilty of the greater offenses on both occasions and there

is no allegation, much less proof, of any improper conduct or

influence on the jurors while they were in the jury room in between

their deliberations. As neither of Booth’s claims of error has merit,

the judgment of the trial court will stand.

     Judgment affirmed. All the Justices concur.




                                 10